14 A.3d 747 (2011)
205 N.J. 231
In the Matter of Alan ZARK, an Attorney at Law (Attorney No. XXXXXXXXX).
D-50 September Term 2010, 067336
Supreme Court of New Jersey.
March 23, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-236, concluding that ALAN ZARK of BAYONNE, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.4(b) (failure to keep client informed about the status of the matter) and RPC 1.15(b) (failure to promptly deliver funds to client), and good cause appearing;
*748 It is ORDERED that ALAN ZARK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.